DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the term “the invention” is stated in line 1.  Correction is required.  See MPEP § 608.01(b). 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Objections
Claims 1-17 are objected to because of the following informalities:   
Claim 1, line 7, the term “substantially all area of the well” is considered a relative term, which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, the term “area” should be replaced with - -areas- -.

Claim 2 recites “wherein at least one energy is utilized said energy including chemical energy, thermal energy and mechanical energy,” which does not make grammatical sense. Further, “at least one energy” lacks antecedent basis. 

Claim 4, line 3, the term “the well screen” lacks antecedent basis. 
Appropriate correction is required. In line 4, the term “the cleaning combination energies” lacks antecedent basis. 

Claim 5, the term “the following development time” lacks antecedent basis. 
Claim 6, the term “the volume displacement pipe” lacks antecedent basis. 
Claim 8, the terms “the porosity” of “the aquifer,” “the volume,” “the buffering capacity,” “the amount of carbonates,” and “the total alkalinity” lack antecedent basis.
Claim 9, the terms “the injection nozzle,” and “the well screen” lack antecedent basis. 
Claim 10, the terms “the volume of water,” “the well treatment zone,” and “the flow rate of carbon dioxide” lack antecedent basis. 
Claim 11, the terms “the water column” and “the surging effect” lack antecedent basis. 
Claim 12, the terms “the volume of carbon dioxide,” “the volume in the treatment zone,” “the cleaning energy” lack antecedent basis. 
Claim 13, the terms “the combination energies” and “the surrounding filter pack and aquifer” lack antecedent basis. 
Claim 14, the terms “the well screen” and “the cleaning combination energies” lack antecedent basis.
Claim16, the term “(el)” should be deleted. 
Claim 17, the term “area” should be replaced with - -areas- -.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The claims (if corrected in accordance with paragraph 4 above) to be in a more proper format, may be considered allowable over the prior art of record. 
 a.	Particularly, as per independent claim 1 (and associated system claim 14), US 2005/0217851 A1 (Mansuy, cited by applicant) teaches in a method of well rehabilitation using CO2 (abstract; para [0003]; an improved method of controlled energy delivery utilizing solid, liquid, and gaseous carbon dioxide (CO2) into a water well and the surrounding aquifer 
 	However, Mansuy does not teach the improvement comprising providing a more effective distribution of effective energy throughout an entire well structure including all parts of the producing interval of the well and surrounding formation and distributing energy throughout the entire well structure by controlling CO2 phase changes during CO2 injection to cause surging agitation within the well bore and surrounding formation and allowing CO2, mechanical energy and optionally chemical energy to reach substantially all area of the well.
 	Mansuy instead discloses that the sublimation of solid CO2 to gaseous CO2 is a beneficial phase change involved in the process, as it allows ongoing 

b. 	As per independent claim 1 (and associated system claim 14), US 2002/0056550 A1 to Catanla et al. (cited by applicant, hereinafter Catanla) teaches in a method of well rehabilitation using CO2 (title; para [0007], [0009]; Rehabilitation of landfill gas recovery wells. The use of gaseous and liquid carbon dioxide applied during the present rehabilitation process has been demonstrated to significantly enhance landfill gas (predominately methane recovery). Carbon dioxide, in addition to having tremendous energy also reduces surface tension allowing it to penetrate into the surrounding landfill. The energy contained in gaseous, liquid or solid carbon dioxide can also effectively remove any of the biological or mineral deposits that may also impede the transportation of methane through the fissures and openings in the fill or well screen).
However, Catanla does not teach the improvement comprising providing a more effective distribution of effective energy throughout an entire well structure including all parts of the producing interval of the well and surrounding formation and distributing energy throughout the entire welt structure by controlling CO2 phase changes during CO2 injection to cause surging agitation within the well bore and surrounding formation and allowing CO2, mechanical energy and optionally chemical energy to reach substantially all area of the well.
 	Catanla instead discloses that the energy contained in gaseous and liquid carbon dioxide has the ability to penetrate the landfill significantly further than other procedures. This energy can be carried into the landfill with or without leachate or fluid in the well. 

Therefore the prior art of record does not teach or fairly suggest the subject matter claimed. Specifically, none of the prior art, alone or in combination, teaches or fairly suggests in a method of well rehabilitation using CO2 the improvement comprising providing a more effective distribution of effective energy throughout an entire well structure including alt parts of the producing interval of the well and surrounding formation and distributing energy throughout the entire well structure by controlling CO2 phase changes during CO2 injection to cause surging agitation within the well bore and surrounding formation and allowing CO2, mechanical energy and optionally chemical energy to reach substantially all area of the well. 

With regards to the dependent claims 2-13 and 15-17, such claims would also be considered allowable if the parent claims were to be allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CA 2414071 teaches a method that includes the use of liquid carbon dioxide (the Aqua FreedTM process) technology that has the capability to achieve a higher level of energy into the surrounding formation. This higher level of energy has . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                             9/29/2021